—Per Curiam.
By decision dated June 11, 1998, respondent was suspended by this Court for a period of one year, effective immediately (251 AD2d 810). He now applies for reinstatement.
Our examination of the papers submitted on this application indicates that respondent has substantially complied with the *769provisions of the orders which suspended him and with this Court’s rule (22 NYCRR 806.9) regarding the conduct of suspended lawyers. We are also satisfied that he has complied with the requirements of this Court’s rule (22 NYCRR 806.12) regarding reinstatement and that he possesses the requisite character and fitness to resume the practice of law. Petitioner, the Committee on Professional Standards, has advised that it does not oppose the application.
Accordingly, the application is granted and respondent is . reinstated to the practice of law, effective immediately.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Mugglin, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.